Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 16, 2014

The Court of Appeals hereby passes the following order:

A15A0310. MICHAELELL Z. DARLING v. MJD MANAGEMENT GROUP.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, defendant Michaelell Z. Darling appealed the magistrate court’s
decision to the state court. The state court also ruled in the plaintiff’s favor, and
Darling filed this direct appeal. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Darling was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                  10/16/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.